DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	Construing the scope of the claims will help inform the examiner’s position and later arguments.  Claims 41-50 claim a trap.  The trap comprises a coupler with an inlet, a first outlet, and a second outlet.  The injector and chromatograph column are not a part of the claimed trap, rather they are component that said trap is configured to connect to.  There is a difference between claiming a system comprising a trap, a fluid line, and injector and a chromatography column and claiming a trap configured to connect to those components.  In claim 41, the amended “by backflushing the oil in the fluid sample after the vaporized analyte of interest in the fluid sample elutes from a chromatography column coupled to the coupler” related to intended functions, not of the claim trap, but elements that the trap is configured to connect to.   From the specification the vaporization comes from the injector, the backflushing is caused by a pressure source and the elution comes from the chromatography column, none of which are part of the claimed trap.  Even when the applicant claims a system, in claims 51-53, only a housing and a chromatography column are added.  While the applicant can claim intended functions, they must be functions of the claimed apparatus, not functions of unclaimed elements.  To expedite prosecution, the chosen prior art is all relevant to chromatograph systems and meets the applicant’s intended function, but the examiner currently finds that any device with an inlet and two outlets that can remove oil reads on the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 45, 46, 50 and 72 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Briggs (U.S. Patent No. 3,176,501, hereinafter Briggs).
	With respect to Claim 41, Briggs discloses [figs 1 and 2] a trap configured to remove oil in a fluid sample to be analyzed using a gas chromatography system, the trap comprising a coupler [14] configured to fluidically couple to a fluid line fluidically coupled to an injector [12], the coupler comprising a split fluid path comprising an inlet [where 13 enters 14], a first outlet [where liquid exits 37] and a second outlet [where vapor exits in 34], the split fluid path configured to receive sample provided to the coupler through the inlet of the split fluid path and to split the received sample into a first flow provided to the first outlet and to a second flow provided to the second outlet, wherein the trap is configured to remove oil [column 1, line 27 and column 2, lines 12-25] in the fluid sample while passing vaporized analyte of interest in the fluid sample to another component [16; vapor leaves 14 at outlet of 34 into 16] coupled to the coupler.  
	While Briggs does not mention backflushing the oil in the fluid sample after the vaporized analyte of interest in the fluid sample elutes from a chromatography column coupled to the coupler, these are intended uses of unclaimed elements that don’t affect the structure of the claimed trap.  An apparatus claim covers what a device is, not what a device does, See MPEP 2114-II.  Since Briggs teaches all the structural limitations of the claim, the claim is properly anticipated.  
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.)
	With respect to Claim 45, Briggs discloses that the trap is effective to remove substantially all oil in the fluid sample without the use of any material effective to absorb the oil.  
	With respect to Claim 46, Briggs discloses that the trap is effective to remove substantially all oil in the fluid sample without the use of any charcoal in the trap.
	With respect to Claim 50, Briggs discloses that the split fluid flow path is integral to the coupler [14].  The coupler 14 branches to form the split fluid flow path.
	With respect to Claim 72, Briggs discloses further comprising a detector [25] fluidically coupled to the second outlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs.
	With respect to Claim 71, Briggs does not mention that the vaporized analyte of interest is diesel fuel but would work for any analyte of interest whereby liquid is separated.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to analyze diesel fuel with Briggs for the benefit of being able to separate out oil before chromatographic analysis.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Holmes (U.S. Publication No. 2014/0073043, hereinafter Holmes).
	With respect to Claim 42, Briggs discloses that the coupler is attached to the fluid line, but doesn’t mention the how the fluid connection is made.  Friction fit is a common way to fluidly attach components. 
	Holmes shows a chromatograph where fluidically connected elements are attached via a friction fit, see para 720.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well known attachment mechanism to attach Brigg’s fluid line to the connector, including a friction fit, which would permit penetration of the fluid line into the coupler
	With respect to Claim 43, Briggs discloses that the fluid line terminates within the first outlet [liquid goes into 14 flow out of 37, making the outlet to 37 the end of the liquid line].
	 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Humphries et al. (U.S. Patent No. 4,426,879, hereinafter Humphries).
	With respect to Claim 44, Briggs discloses that the fluid line [13] is fluidically coupled to a drain [liquid drains from 37] but does not discloses that the drain has a valve.
	Humphries discloses a trap with a drain valve [70; fig 1 column 4, lines 28-38].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a valve to Briggs’ drain for the benefit of ease of handling drained fluid.  For example, closing the valve when you swap receptacles that catch the drained fluid.
Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Schott (U.S. Patent No. 3,879,311, hereinafter Schott).
	With respect to Claim 47 Briggs does not disclose what material the split flow path 14 is made from.
	Schott discloses a similar chromatograph that uses a glass trap.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Brigg’s 14 from glass, as glass doesn’t corrode.  
	With respect to Claim 48 Briggs does not disclose what material the split flow path 14 is made from.
	Schott discloses a similar chromatograph that uses a glass trap.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Brigg’s 14 from glass, as glass doesn’t corrode which would also serve as a transparent window to permit visualization of oil in the split flow path.
	With respect to Claim 49 Briggs does not disclose what material the split flow path 14 is made from.
	Schott discloses a similar chromatograph that uses a glass trap.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Brigg’s 14 from glass, as glass doesn’t corrode which would also serve as a transparent window to permit visualization of oil in the split flow path.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moberg (U.S. Patent No. 3,338,087, hereinafter Moberg).
	With respect to Claim 51, Briggs discloses a gas chromatography system configured to receive a fluid sample comprising an oil and an analyte of interest through an injector and provide at least a portion of the fluid sample to a chromatography column fluidically coupled to the injector, the gas chromatography system comprising: trap of claim 41.  See chromatograph column 17.
	Briggs doesn’t disclose a housing configured to receive the chromatography column and sized and arranged to position the chromatography column within the housing; and the trap is positioned at least partially external to the housing.
	Moberg discloses a chromatograph system with a split flow intake having a housing [10; fig 1] and a trap [22; fig 5] external to the housing.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to enclose a housing around Brigg’s chromatograph system for the benefit of protecting components while keeping the trap external to the housing so that it’s close to an external intake, making it easy to connect the sample source to the housing.  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs and Moberg in further view of Holmes.
	With respect to Claim 52, Briggs discloses that the fluid line connects to the trap so the oil received by the trap drips into a trap fluid line [37], but doesn’t mention the how the connection is made.  Friction fit is a common way to attach fluidically connected components. 
	Holmes shows a chromatograph where fluidically attached elements are attached via a friction fit, see para 720.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well known attachment mechanism to attach Brigg’s fluid line to the trap, including a friction fit, which would permit penetration of the fluid line into the trap.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs and Moberg in further view of Humphries.
	With respect to Claim 53, Briggs discloses that the fluid line [13] is fluidically coupled to a drain [liquid drains from 37] but does not discloses that the drain has a valve.
	Humphries discloses a trap with a drain valve [70; fig 1 column 4, lines 28-38].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a valve to Briggs’ drain for the benefit of ease of handling drained fluid.  For example, closing the valve when you swap receptacles that catch the drained fluid.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Parks Jr. (U.S. Patent No. 3,245,250, hereinafter Parks).
	With respect to Claim 73, Briggs does not disclose a restrictor fluidically coupled to the second outlet.  
	Parks shows a system that uses a restrictor in a chromatographic trap, see column 2, lines 11-16.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a restrictor to Briggs’ second outlet for the benefit of balancing pressure between the inputs and outputs of the trap.  
Claims 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Lichtenfels (U.S. Patent No. 3,030,798, hereinafter Lichtenfels).
	With respect to Claim 74, Briggs does not disclose a pneumatic pressure controller fluidically coupled to the fluid line.  
	Lichtenfels discloses a similar system that controls the pressure to flush the lines, see column 4, lines 56-64. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Briggs a pneumatic pressure controller fluidically coupled to the fluid line for the benefit of being able to flush the lines.
	With respect to Claim 75, Lichtenfels discloses that the pneumatic pressure controller is configured to backflush the oil to remove the oil, see column 4, lines 56-64.
	With respect to Claim 76, Briggs discloses that the oil is removed though a vent [37] fluidically coupled to the fluid line. 
	With respect to Claim 77, Briggs disclose condensing oil and removing said oil from the fluid line, but doesn’t connect to a reservoir.  
	It is known to be desirable to capture drained oil rather than letting it leak out onto the ground.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a reservoir placed below Briggs’ oil drain 37 for the benefit of catching the oil, either for reuse or to prevent a mess.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
	The previous claim objection and 112 rejections are overcome and those rejections have been withdrawn.
	On page 6, the applicant argues that Briggs does not disclose any device configured to remove oil in the fluid sample while passing vaporized analyte of interest in the fluid sample to another component coupled to the coupler by backflushing the oil in the fluid sample after the vaporized analyte of interest in the fluid sample elutes from chromatography column coupled to the coupler.
	Briggs [see fig 2] takes a fluid from 13 into trap 14, removing oil which drains out of 37 and passes vaporized analyte of interest up through 34 into chromatographic column 17 for analysis.  14 is capable of being flushed via a flushing gas if one were applied to 16.  If the applicant things the novelty lies in the backflushing or the method of elution in a column before backflushing through a coupler they may wish to claim either that method or the components necessary to achieve said method.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                      
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855